DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
Election/Restriction & Status of Claims
Claims 18-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2020.
Claims 1-17 are examined in this office action of which claims 1, 5 and 6 were amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
List 1
Element
Instant Claims
(weight%)
Prior Art
CN 103014534 A
(weight%)
Prior Art
US 5270124 A (weight%)
C
0.35 – 0.40 
0.36 – 0.39	claim 2
0.37 – 0.39	claim 3
0.38		claim 4
0.3 – 0.5
0.35 – 1.2
Si
0.32 – 0.39
0.32 – 0.38	claim 5
0.32 – 0.36	claim 6
0.34		claim 7
0.4 – 0.6
0.30 – 2.0 
Cr
5.01 – 5.50
5.01 – 5.10	claim 8
5.01 – 5.05	claim 9
5.03		claim 10
3.5 – 5.5
5.0 – 11.5 
Mo
3.75 – 4.75
3.80 – 4.50	claim 11
3.85 – 4.25	claim 12
4.18		claim 13
2.2 – 4.6
0.3 – 5.0
V
0.80 – 1.00
0.85 – 0.98	claim 14
0.90 – 0.96	claim 15
0.94		claim 16
0.7 – 1.3
0.3 – 3.0 
S
less than 0.005
not more than 0.03
0.02 max

Mn
P
Ni
Co
Cu
W
Claim 17:  one or more of
Mn: 0.40 – 0.50
P: 0 – 0.05
Ni: 0.06 – 0.12
Co: 0.005 – 0.015
Cu: 0.05 – 0.10
W: 0.09 – 0.14
Mn: 0.5 – 0.8
Mn: 0.3 – 3.0 
Fe + impurities
Balance
Balance
Balance











Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103014534 A and its English machine translation of Wang (CN’534) as cited in the IDS.
Regarding claims 1-6 and 8-17, CN’534 teaches {abstract (54) and (57), [0001], [0003] – [0007], claim 1} a casting hot forging steel and a method of making it wherein the steel has a composition wherein the claimed ranges of the various elements (C, Cr, Mo, V, S, Mn, Fe – all required recited elements except Si) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above.  As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the claimed Si range, the prior art teaches that its steel has Si in an amount of 0.4 – 0.6 weight% - see [0004] [0007] while the instant claims require 0.32 – 0.39 (claim 1), 0.32 – 0.38 (claim 5) and 0.32 – 0.36 (claim 6). MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them 
It is noted that the preamble of the instant claim 1 recites “for a component of a die-casting apparatus or of an extrusion press”. This is interpreted as a preamble statements reciting purpose or intended use. MPEP provides If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP § 2111.02 II. In the instant case, the prior art teaches a steel composition which meets the elemental compositional requirements set forth in the body of the claim and therefore meets the claimed composition of the instant claims. In addition, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA . 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5270124 A of Saxby (US’124).
Regarding claims 1-17, JP’334 teaches (abstract, col 1:30 – 2:20) “a steel composition suitable for use to form a hardface of a composite roll comprising a metal core and the hardface, the steel composition comprising the elements carbon, manganese, silicon, chromium, molybdenum, niobium and vanadium” wherein the claimed ranges of the various elements (C, Si, Cr, Mo, V, S, Mn, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
MPEP provides If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP § 2111.02 II. In the instant case, the prior art teaches a steel composition which meets the elemental compositional requirements set forth in the body of the claim and therefore meets the claimed composition of the instant claims. In addition, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the instant claim sets forth all of the limitations of the claimed invention (composition) and prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would meet all of the limitation of the steel compositional limitation and would meet all of the limitations set forth in the body of the claim. In addition, since the prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would be capable of performing the intended use as recited in the preamble, thereby meeting the instant claim. 


Response to Arguments
Applicant’s arguments (in concert with the instant amendments to the claims) with respect to the prior art rejections over JP 2000-144334 A and its English machine translation of Fujii (JP’334) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the instant claims..
Applicant's arguments filed 10/27/2020 regarding the rejections of instant claims under 35 U.S.C. 103 as being unpatentable over CN 103014534 A and its English machine translation of Wang (CN’534) have been fully considered but they are not persuasive. 
It is agreed that with respect to the claimed Si range, the prior art teaches that its steel has Si in an amount of 0.4 – 0.6 weight% while the instant claims require 0.32 – 0.39 (claim 1), 0.32 – 0.38 (claim 5) and 0.32 – 0.36 (claim 6) and no overlap between the claimed ranges and the ranges of the prior art exists. However, MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It is noted that the claimed ranges of Si of the instant claims is a retreated range and there is no evidence in the instant specification that there exists distinguishable properties in this amended ranges vs the originally provided range of about 0.32 to about 0.50% Si – see [00012] of the instant specification and original claim 1 dated 10/05/2017 and therefore does not provide any criticality of the claimed narrow range. In addition, there is no teaching or suggestion in the prior art which teaches away from just below 0.4. Therefore, the claimed 
In addition, MPEP § 2144.05 II A provides that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP § 2144.05 II A. In the instant case, there is no evidence that provides that claimed range is critical with respect to the ranges provided in the prior art and therefore the claimed ranges of Si of the instant claims would be obvious to one skilled in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733